DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3 and 12-13 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation “the depth” in 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claims 5-6, 9, 12-13 and 18-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference back to another multiple dependent claim.  See MPEP § 608.01(n). It is noted that claim 5 recites “the cover of any of the preceding claims,” while claim 4 recites “the cover of any of the preceding claims.” As noted a multiple dependent claim cannot reference back to another multiple dependent claim. Claim 9, 12-13, and 18-19 also refer back to a multiple dependent claims and are also objected to under 35 CRF 1.75(c). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grodin (20090124437).

Regarding claim 1, Grodin (Figures 1-5) teaches a cover for a head of a field hockey stick comprising a face side (Fig. 2-5, Part No. 20) (Para. 0046) and a rounded side (24) connected along a seam (Para. 0048), and a reinforced heel (52) (Para. 0046, 0051).  


	Regarding claim 5, Grodin (Figures 1-5) teaches the face side (Fig. 2-5, Part No. 20) (Para. 0046) is constructed to cover a face of the head of the hockey stick and the rounded side (24) is constructed to cover a rounded side of the head of the hockey stick.  


	Regarding claim 6, Grodin (Figures 1-5) teaches the cover is flexible, stretchable and removable (Para. 0047). 

 
	Regarding claim 7, Grodin (Figures 1-5) teaches the cover comprises a polyester lycra blend, cotton blend, nylon (Para. 0024, 0047), a flexible elastic polymer, or any combination thereof.  


	Regarding claim 8, Grodin (Figures 1-5) teaches the cover comprises a polyester lycra blend, nylon (Para. 0024, 0047), or any combination thereof.  


	Regarding claim 9, Grodin (Figures 1-5) teaches the face side, the rounded side, and the reinforced heel are constructed from two or more different fabrics (Para. 0024, 0047, 0051).  
 	It is noted that Grodin (Para. 0024) discloses: “in one embodiment, the cover is formed of a high-strength, abrasion and tear-resistant material selected from the group consisting of polyesters, polyolefins, nylons and combinations thereof.” Grodin discloses (Para. 0047): “the cover can be formed of a high-strength, abrasion and tear-resistant material such as polyesters, polyolefins, nylons and the like. It will be appreciated, however, that different types of natural fiber fabric materials such as canvas or hemp and weaves such as breathable or ventilated non-woven mesh materials or open fabric weaves. Also, the cover can be formed from semi-rigid material such as polymers or elastomers.” Grodin also discloses (Para. 0051) “an abrasion resistant material 52 is incorporated along all or part of closed toe portions 20 and 32. The abrasion resistant material can be formed from a semi-rigid material, such as a polyolefin or a rubber. The abrasion resistant material 52 may, however, be formed of different high-abrasion and tear-resistant materials such as abrasion resistant polymer fabrics.”


	Regarding claim 10, Grodin (Figures 1-5) teaches the rounded side and the face side comprise a flexible elastic polymer (Para. 0047), a cotton blend, or a polyester lycra blend, and the reinforced heel comprises nylon or a flexible elastic polymer (Para. 0051).  


	Regarding claim 14, Grodin (Figures 1-5) teaches a cover for a head of a floor hockey stick comprising a left side and a right side connected along a seam (Para. 0048), and a reinforced heel (52) (Para. 0046, 0051).  


	Regarding claim 15, Grodin (Figures 1-5) teaches the cover is flexible, stretchable and removable (Para. 0047). 

 
	Regarding claim 16, Grodin (Figures 1-5) teaches the cover comprises a polyester lycra blend, cotton blend, nylon (Para. 0024, 0047), a flexible elastic polymer, or any combination thereof.  





	Regarding claim 18, Grodin (Figures 1-5) teaches the left side, the right side, and the reinforced heel are constructed from two or more different fabrics  (Page 4, Claim 2).  


	Regarding claim 19, Grodin (Figures 1-5) teaches the reinforced heel comprises a flexible elastic polymer (Para. 0051) or nylon.  


	Regarding claim 20, Grodin (Figures 1-5) teaches a kit comprising a field hockey stick, and a cover constructed so that it can be pulled onto a head of the hockey stick, wherein the cover comprises a face side (Fig. 2-5, Part No. 20) (Para. 0046) and a rounded side (24) connected along a seam (Para. 0048), and a reinforced heel (52) (Para. 0046, 0051).  


	Regarding claim 21, Grodin (Figures 1-5) teaches a kit comprising a floor hockey stick, and a cover constructed so that it can be pulled onto a blade of the hockey stick, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grodin in view of Bureau (20040029659).

	Regarding claim 2, Grodin (Figures 1-5) teaches the reinforced heel (52) (Para. 0046, 0051) comprises a layer of fabric over a portion of the face side (20).  
 	Grodin does not teach the reinforced heel comprises a layer of fabric over a portion of the face side and a portion of the rounded side.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Grodin with the reinforced heel comprises a layer of fabric over a portion of the face side and a portion of the rounded side as taught by Bureau as a means of providing a high-abrasion and tear-resistant materials such as plastic or a heavy-duty fabric overlay that covers and protects parts of a blade and heel of a hockey stick (Bureau: Para. 0034).


	Regarding claim 3, the modified Grodin (Figures 1-5) teaches the reinforced heel (52) (Para. 0046, 0051) comprises a layer of fabric over a portion of the face side (20), the layer of fabric inherently having dimensions (length, width, thickness), though specific values are not disclosed.  
 	The modified Grodin does not teach the layer of fabric is about 5 inches to about 9 inches in length and about 0.8 inches to about 2.0 inches in width.  
 	It is noted that the prior art of Grodin teaches the layer of fabric inherently having dimensions (length, width, thickness), though specific values are not disclosed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Grodin with the layer of fabric is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 4, Grodin (Figures 1-5) teaches a cover for a head of a field hockey stick comprising a reinforced heel (52) (Para. 0046, 0051). 
 	Grodin does not teach the reinforced heel is positioned along a heel of the cover.  
	Bureau (Figures 1-14) teaches the reinforced heel (Fig. 10, Part No. 60) is positioned along a heel of the cover (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Grodin with the reinforced heel is positioned along a heel of the cover as taught by Bureau as a means of providing a high-abrasion and tear-resistant materials such as plastic or a heavy-duty fabric overlay that covers and protects parts of a blade and heel of a hockey stick (Bureau: Para. 0034).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grodin.

Regarding claim 12, the modified Grodin (Figures 1-5) teaches the cover inherently having dimensions (length, width, thickness), though specific values are not disclosed.  
 	The modified Grodin does not teach the cover is about 7.25 inches to about 7.75 inches in height (H), about 4.25 inches to about 4.75 inches in length (LT), and about 1.5 inches to about 2.25 inches in width (WH).  
	It is noted that the prior art of Grodin teaches the cover inherently having dimensions (length, width, thickness), though specific values are not disclosed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Grodin with the cover is about 7.25 inches to about 7.75 inches in height as a means of making modifications to the apparatus disclosed by Grodin (Grodin: Para. 0056) as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 13, Grodin (Figures 1-5) teaches the hockey stick having a scoop (Fig. 1, Part H)  in a cover (See figure 4-5), the scoop inherently having dimensions (length, width, thickness), though specific values are not disclosed. 
 	Grodin does not teach the depth of a scoop in the cover is about 2 inches.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Grodin with the depth of a scoop in the cover is about 2 inches as a means of making modifications to the apparatus disclosed by Grodin (Grodin: Para. 0056) as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grodin in view of Houvener (20120139727) and German (20040144460).

	Regarding claim 11, Grodin (Figures 1-5) teaches the rounded side and the face side comprise a material such as polyesters, polyolefins, nylons and the like, or different types of natural fiber fabric materials such as canvas or hemp and weaves such as breathable or ventilated non-woven mesh materials or open fabric weaves, or a material that is semi-rigid material such as polymers or elastomers (Para. 0047), and the reinforced heel (52) can be formed from a semi-rigid material, such as a polyolefin or a rubber, or formed of different high-abrasion and tear-resistant materials such as abrasion resistant polymer fabrics (Para. 0051).

 	Houvener (Figures 1-21) teaches a cover for a sports implement comprising a polyester lycra blend (Para. 0063).
 	German (Figures 1-3) a cover comprising a reinforced portion (Para. 0016, Lines 15-21) formed from neoprene (Para. 0016)
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Grodin with a cover for a sports implement comprising a polyester lycra blend as taught by Houvener as a means of forming a sports implement cover from a stretchy material (Houvener: Para. 0063) and also as a means of selecting a known material (a cover formed form a polyester lycra blend) based on its suitability for its intended use (a cover of a sports implement) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), and to provide Grodin with the reinforced heel comprises neoprene or nylon as taught by German as a means of providing a sports implement cover with a reinforced portion with greater durability than the rest of the cover (German: Para. 0016) and also as a means of selecting a known material (a reinforced portion formed from neoprene) based on its suitability for its intended use (a cover of a sports implement) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711